      Case 3:19-cv-00994-RDM-PT Document 56 Filed 05/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  STEVEN L. RAY,                             :    Civil No. 3:19-cv-0994
         Plaintiff                           :
                                             :    (Judge Mariani)
    v.                                       :
                                             :
  FEDERAL BUREAU OF PRISONS,                 :
  NORTHEAST REGION                           :
   Defendant                                 :

                                          ORDER

         AND NOW, this 20th day of May, 2020, upon consideration of Plaintiff’s emergency

motion to compel (Doc. 49), and in accordance with the Memorandum issued this same

date, IT IS HEREBY ORDERED THAT:

   1. Plaintiff’s emergency motion to compel (Doc. 49) is CONSTRUED as a motion to

         seal.

   2. Plaintiff’s motion to seal (Doc. 49) is DENIED.

   3. Plaintiff’s motion for compel (Doc. 50) is DENIED as moot.




                                                  s/ Robert D. Mariani
                                                 Robert D. Mariani
                                                 United States District Judge
